            Case 8:20-ap-00330-MGW      Doc 14   Filed 06/08/20   Page 1 of 46



                                      ORDERED.



 Dated: June 08, 2020




                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
                              www.flmb.uscourts.gov

In re:                                                Case No. 8:19-bk-04971-MGW
                                                      Chapter 11
Gateway Radiology Consultants, P.A.,

      Debtor.
___________________________________/

Gateway Radiology Consultants, P.A.,                  Adv. No. 8:20-ap-00330-MGW

         Plaintiff,

v.

Jovita Carranza, in her capacity as
Administrator for the U.S. Small
Business Administration, et al.,

      Defendants.
___________________________________/

    MEMORANDUM OPINION ON CHAPTER 11 DEBTOR’S
 ELIGIBLITY FOR PAYCHECK PROTECTION PROGRAM LOANS

         Because of the economic uncertainty caused by COVID-19, more than 20

million Americans have lost their jobs. To keep American workers employed, and to
           Case 8:20-ap-00330-MGW       Doc 14    Filed 06/08/20   Page 2 of 46




make sure they get paid, Congress passed the CARES Act, the largest stimulus

package in history. At the heart of the CARES Act is the Paycheck Protection

Program, which provides hundreds of billions of dollars in funding to small

businesses to cover payroll, mortgage interest, rent, and utility costs.

         Although referred to as PPP “loans,” the Paycheck Protection Program

functions like a grant. So long as a PPP borrower uses the “loan” for covered

expenses (payroll, mortgage interest, rent, and utilities) the entire “loan” is forgiven.

Because the loans are designed to be forgiven, both Congress and the SBA

Administrator have dispensed with the underwriting typically required for SBA

loans.

         Even so, the SBA has promulgated a rule disqualifying debtors from

participating in the Paycheck Protection Program because they supposedly pose an

unacceptably high risk of using PPP “loans” for noncovered expenses, as well as an

unacceptably high risk of not repaying any unforgiven amounts. Gateway Radiology

Consultants, P.A., a chapter 11 debtor, asks the Court to enjoin the SBA

Administrator from disqualifying it from participating in the Paycheck Protection

Program.

         The Court concludes that the SBA Administrator exceeded her authority when

she promulgated the rule disqualifying Gateway Radiology from the Paycheck

Protection Program. In order for a borrower to be eligible for a PPP Loan, Congress

could have required borrowers to certify that they are not in bankruptcy. But

Congress chose not to. By engrafting onto the Paycheck Protection Program a

                                            2
         Case 8:20-ap-00330-MGW       Doc 14    Filed 06/08/20   Page 3 of 46




requirement that Congress chose not to insist on, the SBA Administrator exceeded

her statutory authority.

      Even if the SBA Administrator had not exceeded her authority, the rule

disqualifying Gateway Radiology from participating in the Paycheck Protection

Program is arbitrary and capricious because:

          • the SBA Administrator considered factors Congress did
            not intend her to consider (i.e., collectability);
          • the SBA Administrator failed to consider an important
            aspect of the problem (i.e., how the bankruptcy process
            promotes the same public policy as the CARES Act and
            how it makes it unlikely a chapter 11 debtor will use a PPP
            “loan” for noncovered expenses); and
          • the SBA Administrator’s explanation for her rule is
            contrary to the evidence before her (i.e., chapter 11 debtors
            are less likely to use PPP “loans” for noncovered expenses
            and more likely to repay PPP “loans”).

The Court will therefore enjoin the SBA Administrator from disqualifying Gateway

Radiology from participating in the Payroll Protection Program.




                                          3
            Case 8:20-ap-00330-MGW             Doc 14     Filed 06/08/20       Page 4 of 46




I.       BACKGROUND 1

         A.      COVID-19 caused the loss of more than 20 million jobs
                 and threatened the loss of millions more.

         On March 13, 2020, the President declared a national emergency. 2 Just three

months earlier, Chinese officials detected an outbreak of a novel strain of

coronavirus (known as COVID-19) in Wuhan, China. 3 The disease quickly spread to

the United States and other countries. By mid-March, when the President declared a

national emergency, the United States had almost 2,000 confirmed COVID-19 cases, 4

and the disease’s rapid spread—thousands of new cases were being reported each

day—was threatening to strain the nation’s healthcare system. 5




1
  The background section of this opinion recounts the fallout from the COVID-19 pandemic. Under
Federal Rule of Evidence 201, the Court may, on its own, take judicial notice of facts that are
generally known within its territorial jurisdiction or facts that can accurately and readily be
determined from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b), (c).
That includes publicly available data, such as labor statistics. Tuttle v. Educ. Credit Mgmt. Corp. (In re
Tuttle), 600 B.R. 783, 806 (E.D. Wis. 2019). It can also include other statistics compiled by
government agencies, such as the number of COVID-19 cases when the parties don’t dispute the
number (or, if they do, the existence of publications containing the number of cases) and public
statements about COVID-19, such as the President’s declaration of a national emergency. McGhee v.
City of Flagstaff, 2020 WL 2309881, at *3 – 4 (D. Ariz. May 8, 2020).
2
 https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.
3
 https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-answers-hub/q-
a-detail/q-a-coronaviruses.
4
    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
5
 https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.


                                                    4
            Case 8:20-ap-00330-MGW             Doc 14      Filed 06/08/20       Page 5 of 46




         To keep our country’s healthcare system from being overwhelmed, and to stem

the tide of what had become a global pandemic, the United States started

implementing social distancing measures. Those measures included statewide Stay-

at-Home orders; closing schools; closing non-essential businesses; banning large

gatherings; and limiting restaurants to takeout or delivery. 6 While necessary to

“flatten the curve,” 7 the social distancing measures came with a cost.

         Personal consumption in March 2020 fell by 7.5%—the largest recorded drop

in history. 8 And nonfarm employment dropped by almost 900,000 jobs, before

plummeting by more than 20 million jobs in April. 9 Those job losses were

widespread: the leisure and hospitality industry lost 7.7 million jobs (almost half the

industry), while the education and health services industry; the professional and

business services industry; and the retail trade industry each lost more than 2 million




6
 https://www.kff.org/health-costs/issue-brief/state-data-and-policy-actions-to-address-
coronavirus/.
7
 “The term “flatten the curve,” originating from the Centers for Disease Control and Prevention,
has been used widely to describe the effects of social distancing interventions.” Laura Matrajt &
Tiffany Leung, Evaluating the Effectiveness of Social Distancing Interventions to Delay or Flatten the
Epidemic Curve of Coronavirus Disease, Emerging Infectious Diseases, August 2020, available at
https://wwwnc.cdc.gov/eid/article/26/8/20-1093_article#r26.
8
 https://www.bea.gov/news/2020/personal-income-and-outlays-march-2020; see also Carlie
Porterfield, U.S. Consumer Spending Sees Sharpest Monthly Drop Ever Recorded, Forbes, Apr. 30, 2020,
available at https://www.forbes.com/sites/carlieporterfield/2020/04/30/us-consumer-spending-sees-sharpest-
monthly-drop-ever-recorded/#469a619420da (“Consumer spending—which drives around 70% of the
U.S. economy—dropped by 7.5% in March, the steepest drop in history since records began being
kept in 1959 according to the U.S. Commerce Department, as businesses close, layoffs abound and
Americans shelter-in-place during the coronavirus pandemic”).
9
    https://www.bls.gov/news.release/empsit.nr0.htm.


                                                    5
               Case 8:20-ap-00330-MGW          Doc 14     Filed 06/08/20      Page 6 of 46




jobs. 10 As a result, the unemployment rate skyrocketed from 4.4% to 14.7%—the

largest single-month increase in history. 11

          B.      Congress provided nearly $350 billion in funding for
                  forgivable loans so small businesses could make payroll.

          To provide emergency relief to American workers and small businesses,

Congress passed the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”). 12 Although the CARES Act was intended, in part, to help American workers

who had already lost their job, much of the $2 trillion in relief provided for under the

CARES Act was intended to preserve American jobs. 13 Two of the ways it did so are

relevant here.

          First, as part of a $454 billion relief package, Congress directed the Treasury

Department to provide financing to lenders who make direct loans to mid-size

businesses (businesses with between 500 and 10,000 employees). 14 In exchange for



10
     https://www.bls.gov/news.release/empsit.nr0.htm.
11
     https://www.bls.gov/news.release/empsit.nr0.htm.
12
     Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134 Stat. 281 (2020).
13
  Id. at §§ 1102, 4003; see also 166 Cong. Rec. E349-04 (daily ed. Mar. 27, 2020) (speech of Rep.
McHenry) (“My ultimate goal for this legislation is to keep Americans employed. Specifically, this
bill will provide relief to our small businesses to help them keep employees on payroll and prepare
those businesses to be up and running as soon as America is open for business again”); 166 Cong.
Rec. E339-01 (daily ed. Mar. 27, 2020) (speech of Rep. Jayapal) (“One of the most important things
I heard from my district was the pain and suffering of small business owners and non-profits of all
sizes. The CARES Act creates a Payment Protection Program that helps businesses keep workers on
payroll, through $350 billion in forgivable loans that can also be used for payroll, rent, utilities, and
other necessary costs that will help small businesses weather the crisis.”).
14
  CARES Act, Pub. L. No. 116-136, § 4003(b)(4), 134 Stat. 281 (2020) (to be codified at 15 U.S.C. §
9042).


                                                    6
              Case 8:20-ap-00330-MGW         Doc 14      Filed 06/08/20     Page 7 of 46




favorable repayment terms, borrowers have to agree to retain or restore 90% of their

workforce. 15 To be eligible for the mid-size loan program, a borrower has to certify

(among other things) that it is not a debtor in bankruptcy. 16

           Second, for small businesses (those with 500 employees or fewer), Congress

initially provided $349 billion in funding for the Paycheck Protection Program. 17

Under the Paycheck Protection Program, eligible small businesses can borrow up to

two and a half times their average monthly payroll. 18 The loan proceeds can be used

to pay:

               • payroll costs;
               • group health benefits and insurance premiums; and
               • mortgage interest, rent, and utilities. 19
           Although the Paycheck Protection Program refers to the financing as a “loan,”

in all respects it operates as a grant. That’s because the Paycheck Protection Program

provides generous loan forgiveness: if the borrower uses the loan proceeds for payroll




15
     Id. at § 4003(c)(3)(D).
16
     Id. at § 4003(c)(3)(D)(i)(V).
17
  Id. at §§ 1102, 1107; see also DV Diamond Club of Flint, LLC v. U.S. SBA, 2020 WL 2315880, at *3
(E.D. Mich. May 11, 2020) (“The SBA quickly exhausted the initial $349 billion in loan guarantees,
and Congress then appropriated an additional $310 billion for loan guarantees under the PPP.”)
(citing The Paycheck Protection and Health Care Enhancement Act, Pub. L. No. 116-139, 134 Stat.
620, § 101(a)(1).” Id.
18
     15 U.S.C. § 636(a)(36)(E).
19
  15 U.S.C. § 636(a)(36)(F)(i). The proceeds can also be used to pay interest on certain debt
obligations incurred before February 15, 2020. Id.


                                                  7
              Case 8:20-ap-00330-MGW        Doc 14    Filed 06/08/20     Page 8 of 46




and other approved expenses (referred to as “covered expenses”), the entire loan will

be forgiven. 20

          Congress imposed few requirements on borrowers and lenders participating in

the Paycheck Protection Program. To be eligible for a PPP Loan, a borrower need

only be a small business concern or a nonprofit organization, veterans organization,

or Tribal business concern with fewer than 500 employees. 21 When applying for a

PPP Loan, a borrower must also certify that:

               • because of the economic uncertainty caused by COVID-19, the
                 business needs the PPP Loan for its ongoing operations;
               • the business will use the PPP Loan proceeds to retain workers
                 and maintain payroll or make mortgage interest, lease, and utility
                 payments; and
               • between February 15, 2020 and December 31, 2020, the business
                 has not and will not receive another PPP Loan. 22
Unlike it does for the mid-size loan program, the CARES Act does not require a

small business applying for a PPP Loan to certify that it is not a debtor in

bankruptcy.

          In deciding whether to approve a PPP Loan, SBA lenders need only consider

two criteria: (1) Was the borrower operating on February 15, 2020?; and (2) Did the

employer have employees for whom it paid salaries and payroll taxes (or did it have



20
  CARES Act, Pub. L. No. 116-136, § 1106, 134 Stat. 281 (2020) (to be codified at 15 U.S.C. §
9005). The bulk of the loan proceeds, though, must be used for payroll: no more than 25% of the
amount forgiven may be for non-payroll expenses.
21
     15 U.S.C. § 636(D).
22
     15 U.S.C. § 636(G)(i)(I) – (IV).


                                                8
              Case 8:20-ap-00330-MGW           Doc 14     Filed 06/08/20       Page 9 of 46




paid independent contractors)? 23 Congress did not direct SBA lenders, to whom

Congress delegated the SBA Administrator’s authority to make and approve PPP

Loans, to consider whether a borrower was in bankruptcy. 24

           C.      Congress authorizes the Small Business Administration
                   to implement the Paycheck Protection Program.

           More than 65 years ago, Congress created the Small Business Administration

to aid, assist, and protect the interests of small businesses.25 Because the country’s

security and economic well-being hinges on maximizing the potential of small

businesses, 26 Congress has committed to using all reasonable means to create and

sustain programs that promote investment in small businesses—including

investments that expand employment opportunities. 27

           This is mainly accomplished by the SBA providing financial assistance to

small businesses—in the form of direct loans, joint loans with a lender, or loan

guarantees—under § 7(a) of the Small Business Act. Under § 7(a), loans must be of

“such sound value or so secured as reasonably to assure repayment.” 28



23
     15 U.S.C. § 636(F)(ii)(II).
24
     Id.
25
  15 U.S.C. § 631(a) (declaring that “[i]t is the declared policy of the Congress that the Government
should aid, counsel, assist, and protect, insofar as is possible, the interests of small-business concerns
in order to preserve free competitive enterprise”).
26
     Id.
27
     15 U.S.C. § 631a(b).
28
     15 U.S.C. § 636(a)(6).


                                                    9
             Case 8:20-ap-00330-MGW          Doc 14     Filed 06/08/20   Page 10 of 46




          To determine whether a loan is sound, the SBA ordinarily considers the

following criteria set forth in 13 C.F.R. § 120.150: the applicant’s character,

reputation, and credit history; the experience and depth of management; the strength

of the business; past earnings, projected cash flow, and future prospects; the ability to

repay the loan with business earnings; whether the business has sufficient equity to

operate on a sound basis; the potential for long-term success; and the nature and

value of collateral securing the loan.29

          When Congress passed the CARES Act, it placed the Paycheck Protection

Program under § 7(a) of the Small Business Act and authorized the Administrator to

issue regulations to carry out the Paycheck Protection Program. 30

          D.      The SBA Administrator’s interim final rule clarified
                  that PPP Loans do not require underwriting.

          On April 15, 2020, the Administrator promulgated an interim final rule for the

Paycheck Protection Program. As you might expect in the case in which a loan is

designed to be forgiven, the SBA’s interim final rule clarified that its normal

underwriting guidelines have gone by the wayside for PPP Loans:

                  [F]or loans made under the PPP, SBA will not require the
                  lenders to comply with section 120.150. 31




29
     13 C.F.R. § 120.150.
30
     CARES Act, Pub. L. No. 116-136, § 1102(a), 134 Stat. 281 (2020).
31
  Business Loan Program Temporary Changes; Paycheck Protection Program, 85 Fed. Reg. 20,811,
20,812 (Apr. 15, 2020) (to be codified at 13 C.F.R. pt. 120).


                                                  10
             Case 8:20-ap-00330-MGW         Doc 14     Filed 06/08/20      Page 11 of 46




           Under the SBA’s interim final rule, lenders need only do five things to

underwrite a PPP Loan: (1) confirm receipt of the borrower’s certifications; (2)

confirm receipt of information showing that a borrower had employees for whom the

employer paid salaries and payroll taxes; (3) confirm the dollar amount of the

business’ average monthly payroll costs; (4) follow Bank Secrecy Act requirements;

and (5) review the “Paycheck Protection Application Form.” 32 That’s it.

           The interim final rule also confirmed the CARES Act’s minimal certification

requirements for PPP Loans. Like the CARES Act, the SBA’s interim rule did not

require borrowers to certify that they were not involved in a bankruptcy case.

           E.         The SBA decides that debtors are ineligible for PPP Loans.

           On April 28, 2020, the SBA issued another interim final rule supplementing its

previous one (“Supplemental Rule”). In the Supplemental Rule, the SBA declared for

the first time that debtors in bankruptcy are ineligible for PPP Loans. 33 The SBA’s

meager justification for the Supplemental Rule’s new eligibility requirement was that

debtors are more likely to use a PPP Loan for noncovered expenses and less likely to

be able to repay an unforgiven loan:

                      The Administrator, in consultation with the Secretary,
                      determined that providing PPP loans to debtors in
                      bankruptcy would present an unacceptably high risk of an
                      unauthorized use of funds or non-repayment of unforgiven


32
     Id. at 20,815.
33
  Business Loan Program Temporary Changes; Paycheck Protection Program—Requirements—
Promissory Notes, Authorization, Affiliation, and Eligibility, 85 Fed. Reg. 23450, 23,451 (Apr. 28,
2020) (to be codified at 13 C.F.R. pts. 120 and 121).


                                                 11
             Case 8:20-ap-00330-MGW      Doc 14   Filed 06/08/20   Page 12 of 46




                  loans. In addition, the Bankruptcy Code does not require
                  any person to make a loan or a financial accommodation
                  to a debtor in bankruptcy. . . . 34

           F.     Even though Gateway Radiology is in bankruptcy, its
                  PPP Loan Application was approved.

           Gateway Radiology Consultants operates an outpatient imaging, diagnostic,

and interventional radiology center in St. Petersburg, Florida. 35 In May 2019,

Gateway Radiology was forced into chapter 11 bankruptcy because of a failed

expansion in Lake Wales, which snowballed into litigation with its medical

equipment supplier, as well as its primary lender. A year after filing for bankruptcy,

Gateway Radiology applied online for a PPP Loan through USF Federal Credit

Union.

           The first question on the PPP Loan application asked whether Gateway

Radiology was in bankruptcy. Gateway Radiology claims it answered “yes.” But

Gateway Radiology says when it received a hard copy of its PPP Loan application to

sign, it discovered the answer to the first question had been changed to “no.” It says

the Credit Union admitted that one of its employees had to “upload the application,”

with the implication being a Credit Union employee changed the answer to Question

No. 1. For its part, the Credit Union provided an audit summary that appears to




34
     Id.
35
     Doc. No. 2 at 1 – 2.


                                             12
             Case 8:20-ap-00330-MGW    Doc 14    Filed 06/08/20   Page 13 of 46




show that Gateway Radiology incorrectly answered that it was not involved in a

bankruptcy proceeding. 36

          The Court need not decide whether Gateway Radiology truthfully answered

Question No. 1. It’s irrelevant to the ultimate issue this Court must decide. Suffice it

to say the Credit Union approved Gateway Radiology’s PPP Loan application in the

amount of $527,710 based on its mistaken understanding that Gateway Radiology

was not in bankruptcy.

          G.      The SBA objects to Gateway Radiology’s PPP Loan.

          Two weeks later, Gateway Radiology asked the Court to approve the PPP

Loan under Bankruptcy Code § 364, which requires a debtor to obtain court approval

of postpetition financing outside the ordinary course of business.37 In its postpetition

financing motion, Gateway Radiology explained that it needs the PPP Loan

proceeds to fund its operations. Gateway Radiology represented that it intended to

use the loan proceeds for covered—i.e., forgivable—expenses. 38

          Although the SBA did not object to Gateway Radiology applying for a PPP

Loan or otherwise obtaining postpetition financing, it did object to the entry of any

order finding that Gateway Radiology is eligible to participate in the Paycheck

Protection Program, that the loan approved by the Credit Union is entitled to loan



36
     Adv. Doc. No. 9-1.
37
     11 U.S.C. § 364.
38
     Doc. No. 238 at ¶ 9.


                                           13
              Case 8:20-ap-00330-MGW     Doc 14   Filed 06/08/20   Page 14 of 46




forgiveness, or that the SBA is required to guarantee the loan. 39 According to the

SBA Administrator, the Supplemental Rule bars Gateway Radiology from obtaining

a PPP Loan because Gateway Radiology is a debtor in bankruptcy.

II.        CONCLUSIONS OF L AW

           Gateway Radiology filed this proceeding seeking a declaration that the

Supplemental Rule is unenforceable for three reasons: First, Gateway Radiology

contends that the SBA Administrator exceeded her authority in promulgating the

Supplemental Rule. 40 Second, even if the SBA Administrator did not exceed her

authority, Gateway Radiology contends that the Supplemental Rule is arbitrary and

capricious. 41 Third, Gateway Radiology contends that the Supplemental Rule

violates Bankruptcy Code § 525, which generally forbids a governmental entity from

discriminating against a person because the person is a debtor in bankruptcy. 42

Because it contends that the Supplemental Rule is unenforceable, Gateway

Radiology asks the Court to enjoin the SBA Administrator from enforcing the

Supplemental Rule to the extent that it disqualifies Gateway Radiology from

obtaining PPP Loans. 43



39
     Doc. No. 249.
40
     Adv. Doc. No. 3 at ¶¶ 13, 29.
41
     Id. at ¶¶ 13.
42
     Id. at ¶¶ 19 – 21.
43
     Id. at ¶¶ 29.


                                             14
          Case 8:20-ap-00330-MGW             Doc 14     Filed 06/08/20     Page 15 of 46




       The SBA Administrator maintains that injunctive relief is inappropriate for

two reasons.44 First, as a threshold matter, the SBA Administrator says sovereign

immunity bars this Court from enjoining her from enforcing the Supplemental Rule.

Second, the SBA Administrator says Gateway Radiology cannot show a substantial

likelihood of success on the merits of its claims; that it will suffer irreparable harm if

the Court does not enjoin the SBA Administrator from enforcing the Supplemental

Rule; or that enjoining enforcement of the Supplemental Rule would promote the

public interest. The Court disagrees.

       A.      Sovereign immunity does not bar this Court from
               enjoining the SBA Administrator from enforcing the
               Supplemental Rule.

       There is no question that when Congress created the SBA, it waived sovereign

immunity so that the SBA “could sue and be sued.” 45 But there was a caveat: even

though Congress provided that the SBA could sue or be sued, 15 U.S.C. § 634(b)(1)


44
   The SBA also raises a third reason—lack of standing. According to the SBA Administrator,
Gateway Radiology merely seeks an order requiring her to find that Gateway Radiology cannot be
excluded from the Paycheck Protection Program. Because the Credit Union has approved the loan,
Gateway Radiology has not been excluded from the Paycheck Protection Program. Thus, the SBA
Administrator reasons, Gateway Radiology has suffered no injury-in-fact. That argument borders on
frivolous. The loan that was approved is eligible for loan forgiveness and is guaranteed by the SBA.
Unless the SBA Administrator is willing to stipulate that Gateway Radiology’s PPP Loan is
guaranteed by the SBA and eligible for loan forgiveness, which so far she has been unwilling to do,
then the Credit Union will not unfreeze the loan proceeds. It is self-evident, then, that Gateway
Radiology has suffered an injury-in-fact. The SBA Administrator’s standing argument deserves no
further discussion.
45
  15 U.S.C. § 634(b)(1) (providing that “[i]n the performance of, and with respect to, the functions,
powers, and duties vested in [her] by this chapter the Administrator may . . . sue and be sued in any
court of record of a State having general jurisdiction, or in any United States district court, and
jurisdiction is conferred upon such district court to determine such controversies without regard to
the amount in controversy”).


                                                 15
             Case 8:20-ap-00330-MGW            Doc 14      Filed 06/08/20       Page 16 of 46




provides that “no attachment, injunction, garnishment, or other similar process . . .

shall be issued against the Administrator.” 46

          At first glance, § 634(b)(1) appears plain and unambiguous. “No injunction”

means no injunction. And many courts have read § 634(b)(1) that way. 47 But that

view is far from universal. 48 Indeed, courts are split over whether the scope of the

“no injunction” language in § 634(b)(1). Some courts hold that § 634(b)(1) bars

injunctions in all circumstances, while other courts hold that § 634(b)(1) does not bar

a court from enjoining an agency that has exceeded its statutory authority. 49

          So far, the Eleventh Circuit has not weighed in on the debate. But, according

to the SBA, the Fifth Circuit has twice held—first in Romeo v. U.S. 50 and later in




46
     Id. (emphasis added).
47
  Ulstein Maritime, Ltd. v. U.S., 833 F.2d 1052, 1056 (1st Cir. 1987) (“Some courts have read the
wording in this way, and concluded that all injunctive relief directed at the SBA is absolutely
prohibited.”) (citing Valley Constr. Co. v. Marsh, 714 F.2d 26, 29 (5th Cir. 1983); Mar v. Kleppe, 520 F.2d
867, 869 (10th Cir. 1975); Romeo v. United States, 462 F.2d 1036, 1038 (5th Cir. 1972), cert. denied, 410
U.S. 928 (1973); Expedient Servs., Inc. v. Weaver, 614 F.2d 56, 58 (5th Cir. 1980); Jets Servs., Inc. v.
Hoffman, 420 F. Supp. 1300, 1308–09 (M.D. Fla. 1976)).
48
  Ulstein Maritime, 833 F.2d at 1056 (“However, other courts have found that § 634(b)(1) does not bar
injunctions in all circumstances.”) (citing Cavalier Clothes v. United States, 810 F.2d 1108, 1112 (Fed.
Cir. 1987); Okla. Aerotronics v. United States, 661 F.2d 976, 977 (D.C. Cir. 1981); Related Indus. v. United
States, 2 Cl. Ct. 517, 522 (1983); Dubrow v. SBA, 345 F. Supp. 4, 7 (C.D. Cal. 1972)).
49
  DV Diamond Club of Flint, LLC v. U.S. SBA, 2020 WL 2315880, at *3 – 4 (E.D. Mich. May 11,
2020) (ruling that the “Court is persuaded that injunctive relief is available to Plaintiffs” because
“Plaintiffs here seek only to ‘set aside unlawful agency action’”); Camelot Banquet Rooms, Inc. v. U.S.
SBA, 2020 WL 2088637, at *3 – 4 (E.D. Wis. May 1, 2020); see also Elks Assocs. Funding Corp. v. U.S.
SBA, 858 F. Supp. 2d 1, 20 (explaining that courts in the D.C. Circuit “have strongly intimated that
injunctive relief is available, at a minimum, when the SBA exceeds its statutory authority”).
50
     462 F.2d 1036, 1038 (5th Cir. 1972).


                                                    16
             Case 8:20-ap-00330-MGW             Doc 14     Filed 06/08/20         Page 17 of 46




Expedient Services, Inc. v. Weaver 51—that § 634(b)(1) bars plaintiffs from suing the SBA

for injunctive relief. Because Romeo and Expedient Services were both decided before

October 1, 1981, those decisions would be binding on this Court under Bonner v. City

of Prichard, Alabama, which held that Fifth Circuit cases decided before October 1,

1981 are binding on the Eleventh Circuit. 52

          While Romeo and Expedient Services are binding precedent, neither decided the

narrow issue here: does § 634(b)(1) bar a court from enjoining an agency from

exceeding its statutory authority? In fact, the Expedient Services Court acknowledged it

sidestepped that issue:

                  As pointed out by the plaintiff, there are some decisions
                  indicating that injunctive relief against the Administrator
                  may be available when he exceeds his authority. However, it
                  is not necessary for us to decide this issue because the
                  Administrator clearly did not exceed his authority under
                  15 U.S.C. § 637(a). 53

Thus, this Court is not bound by Romeo and Expedient Services.




51
     614 F.2d 56, 58 (5th Cir. 1980).
52
  661 F.2d 1206, 1209 (11th Cir. 1981) (“To decide this case, and later Eleventh Circuit cases, we
must decide whether this court shall adopt some established body of law as its body of precedent,
and if so, effective as of its coming into existence, what established body of law will be chosen. For
several reasons we choose the decisions of the United States Court of Appeals for the Fifth Circuit,
as that court existed on September 30, 1981, handed down by that court prior to close of business on
that date. We consider that body of law worthy for governance of legal affairs within the jurisdiction
of this new circuit.”) (footnote omitted).
53
     Expedient Servs., 614 F.2d at 58 n.2 (citations omitted) (emphasis added).


                                                     17
              Case 8:20-ap-00330-MGW          Doc 14      Filed 06/08/20      Page 18 of 46




           Writing on a clean slate, this Court concludes that § 634(b)(1) does not bar this

Court from enjoining the SBA Administrator from exceeding her statutory authority

for two reasons.

           First, § 634’s legislative history confirms that Congress did not intend the

statute to have such a broad scope. The First Circuit, in Ulstein Maritime, Ltd. v. United

States, did yeoman’s work tracing the origin of § 634(b)(1)’s “no injunction” language

back 80 years to the Supreme Court’s decision in Federal Housing Administration v.

Burr. 54

           There, the Supreme Court considered whether an employee could garnish the

FHA to collect on a judgment for unpaid wages. 55 At the time, the National Housing

Act provided that the FHA Administrator was authorized “to sue and be sued in any

court of competent jurisdiction.” 56 “Sue and be sued,” the Supreme Court said, must

be given its ordinary meaning, which would “embrace all civil process,” including

garnishments. 57 Because Congress had established an agency, authorized it to engage

in commercial transactions, and permitted it to sue or be sued, the Supreme Court



54
  833 F.2d 1052, 1056 (1st Cir. 1987) (explaining that the “origin and purpose of the language in §
634(b)(1) goes back to the decision in FHA v. Burr”).

 FHA v. Burr, 309 U.S. 242, 243 (1940) (“The question presented here is whether the Federal
55

Housing Administration is subject to garnishment for moneys due to an employee.”).
56
   Id. at 244 (explaining that Congress amended the National Housing Act in 1935 by “by adding
thereto the provision that ‘The Administrator shall, in carrying out the provisions of this title and
titles II and III, be authorized, in his official capacity, to sue and be sued in any court of competent
jurisdiction, State or Federal.’”).
57
     Id. at 245.


                                                   18
             Case 8:20-ap-00330-MGW           Doc 14      Filed 06/08/20      Page 19 of 46




was unwilling to assume Congress implicitly limited the meaning of “sue and be

sued” to preclude garnishments.58 Had Congress intended to prohibit the FHA from

being garnished, the Supreme Court reasoned, Congress would have said so.

           After Burr, Congress added language like that found in § 634(b)(1)—language

barring attachment, injunctions, garnishments, and other similar process—to

enabling statutes for other agencies. 59 The legislative history for these other statutes—

for example, ones creating the Federal Crop Insurance Corporation and Commodity

Credit Corporation—clarifies that Congress added the language to prevent creditors

and others from interfering with an agency’s operations by suing the agency and then

attaching its funds. 60 As the First Circuit points out, there is no indication Congress

intended to give the SBA any broader immunity than it did to other agencies. 61

           Second, it would have been absurd for Congress to have intended to bar courts

from enjoining agencies that have exceeded their statutory authority. Were that the

case, courts would be powerless to stop a constitutional violation:

                    [Section 634(b)(1)] was not intended to render the agency
                    immune from injunctive relief in situations where the
                    agency has exceeded its statutory authority and where an

58
     Id.
59
  Ulstein Maritime, Ltd. v. U.S., 833 F.2d 1052, 1056 (1st Cir. 1987) (explaining that “language such as
that in § 634(b)(1) was added to enabling statutes to bar the attachment of agency funds and other
interference with agency functioning”).
60
  Id. (“While the specific legislative history of § 634(b)(1) is silent on the purpose of this language,
the legislative history of earlier statutes containing the identical wording indicates that it was
intended to keep creditors or others suing the government from hindering and obstructing agency
operations through mechanisms such as attachment of funds.”).
61
     Id. at 1057.


                                                   19
          Case 8:20-ap-00330-MGW             Doc 14     Filed 06/08/20      Page 20 of 46




               injunction would not interfere with the agency's internal
               operations. Indeed, if provisions such as § 634(b)(1) meant
               that the agency could never be enjoined, then an agency
               could adopt unconstitutional policies and continue to
               follow them even after a court declared them
               unconstitutional. For example, the SBA could adopt a
               policy stating that it will extend small business loans only
               to companies owned by white men. If § 634(b)(1) means
               that the SBA may never be enjoined, then a court could
               not enjoin this policy, even though it would be blatantly
               unconstitutional. 62

       The Supreme Court has instructed courts to avoid interpreting statutes in a

way that would produce absurd results if there is an alternative interpretation that is

consistent with the legislative purpose. 63 Here, there is an interpretation of §

634(b)(1) that is consistent with the legislative purpose (i.e., preventing creditors from

interfering with an agency’s internal workings) yet does not lead to an absurd result

(rendering courts powerless to enjoin unlawful action): § 634(b)(1) does not bar this

Court from enjoining the SBA Administrator from exceeding her statutory authority.

       B.      Gateway Radiology is entitled to enjoin the SBA
               Administrator from enforcing the Supplemental Rule.

       To enjoin the SBA Administrator from enforcing the Supplemental Rule,

Gateway Radiology must show that (1) it has a substantial likelihood of success on

the merits of its claims; (2) it will suffer irreparable harm if the Court does not enjoin



 Camelot Banquet Rooms, Inc. v. SBA, 2020 WL 2088637, at *4 (E.D. Wis. May 1, 2020) (citations
62

omitted).
63
  Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 575 (1982) (“It is true that interpretations of a
statute which would produce absurd results are to be avoided if alternative interpretations consistent
with the legislative purpose are available”).


                                                  20
             Case 8:20-ap-00330-MGW              Doc 14     Filed 06/08/20      Page 21 of 46




the SBA Administrator from enforcing the Supplemental Rule; (3) the harm it will

suffer if the Court does not grant injunctive relief outweighs the harm the SBA will

suffer if the Court does; and (4) enjoining the SBA from enforcing the Supplemental

Rule is not adverse to the public interest. 64 Gateway Radiology has carried its burden

here.

                   1.      Gateway Radiology has a substantial likelihood
                           of success on the merits. 65

           The Administrative Procedure Act authorizes this Court to find that the SBA’s

Supplemental Rule is unlawful—and therefore may be set aside—on any one of six

enumerated grounds.66 Grounds for setting aside the Supplemental Rule include

where the SBA Administrator exceeded her authority in promulgating the

Supplemental Rule and where the Supplemental Rule is arbitrary and capricious. 67

Both grounds are present here.


64
     Harbourside Place, LLC v. Town of Jupiter, Florida, 958 F.3d 1308, 1313 – 14 (11th Cir. 2020).
65
  Gateway Radiology has challenged the Supplemental Rule on three grounds. First, Gateway
Radiology says the SBA Administrator exceeded her authority in promulgating the Supplemental
Rule. Second, Gateway Radiology says the Supplemental Rule is arbitrary and capricious. Third,
Gateway Radiology says the Supplemental Rule violates Bankruptcy Code § 525. Because Gateway
Radiology has substantial likelihood of success on the first two grounds, the Court declines to
address the third ground—that the Supplemental Rule violates Bankruptcy Code § 525—on a
preliminary basis.
66
   5 U.S.C. § 706(2)(A) – (F) (providing that a reviewing court shall hold unlawful and set aside
agency action, findings, and conclusions that are found to be arbitrary, capricious, and abuse of
discretion, or otherwise not in accordance with law; contrary to constitutional right, power, privilege
or immunity; in excess of statutory jurisdiction, authority or limitations, or short of statutory right;
without observance of procedure required by law; unsupported by substantial evidence in a case
subject to 5 U.S.C. §§ 556 and 557; or unwarranted by the facts to the extent the facts are subject to
trial de novo by the reviewing court).
67
     Id. at § 706(2)(A), (C).


                                                      21
             Case 8:20-ap-00330-MGW               Doc 14      Filed 06/08/20       Page 22 of 46




                           a.       The SBA Administrator exceeded her
                                    authority when she promulgated the
                                    Supplemental Rule.

           The SBA Administrator says that this Court, in determining whether she

exceeded her statutory authority, must be guided by Chevron’s two-step framework. 68

Under the two-step Chevron framework, this Court would first ask whether the statute

at issue is ambiguous; if it is, this Court would then ask whether the agency’s

interpretation of the statute is reasonable. 69 The Chevron framework presumes that

when a statute is ambiguous, Congress must have implicitly delegated to the agency

the authority to fill in the statutory gaps. 70

           The Supreme Court, however, has recognized that in extraordinary cases,

courts should hesitate to find that Congress implicitly delegated authority to an

agency to fill in statutory gaps. 71 Take, for example, the Supreme Court’s decision

five years ago in King v. Burwell. 72

           King involved a challenge to the Affordable Care Act. One of the Affordable

Care Act’s key reforms was the creation of “exchanges”—marketplaces that allowed



68
     Adv. Doc. No. 11 at 20.
69
     Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842 – 43 (1984).
70
  Id. at 843 (“If Congress has explicitly left a gap for the agency to fill, there is an express delegation
of authority to the agency to elucidate a specific provision of the statute by regulation.”).
71
  King v. Burwell, 135 S. Ct. 2480, 2488 – 89 (2015) (“‘In extraordinary cases, however, there may be
reason to hesitate before concluding that Congress has intended such an implicit delegation.’ This is
one of those cases.”).
72
     Id.


                                                       22
             Case 8:20-ap-00330-MGW      Doc 14   Filed 06/08/20   Page 23 of 46




people to compare and buy insurance plans. The Affordable Care Act required states

to create their own exchanges. If a state refused to do so, the Affordable Care Act

required the federal government to create one.

           The Affordable Care Act then provided tax credits to taxpayers to buy

insurance plans—but only for taxpayers who bought an insurance plan through “an

Exchange established by the State.” Even though the Affordable Care Act limited tax

credits to insurance plans bought through an exchange “established by the state,” the

IRS interpreted “an exchange established by the state” to mean an exchange

established by the state or federal government. The petitioners in King challenged the

IRS’s interpretation.

           After acknowledging that it often applies the Chevron two-step framework

when analyzing an agency’s interpretation of a statute, the Supreme Court concluded

King was one of those extraordinary cases when it should decline to do so. 73

According to the Supreme Court, the tax credits were one of the Affordable Care

Act’s key reforms. Because the availability of credits involved billions of dollars in

spending each year and affected the price of health insurance for millions of people,

whether credits were available on federal exchanges was a “question of deep

‘economic and political significance’ that [was] central to [the] statutory scheme.” 74




73
     Id.
74
     Id. at 2489.


                                             23
             Case 8:20-ap-00330-MGW              Doc 14      Filed 06/08/20      Page 24 of 46




The Supreme Court concluded that “had Congress wished to assign that question to

an agency, it surely would have done so expressly.” 75

           So too here. Like the Affordable Care Act, the Paycheck Protection Program

involves billions of dollars of spending ($349 billion to be precise). And, as with the

interpretation of the eligibility for Affordable Care Act tax credits, how eligibility for

PPP Loans is determined could affect millions of Americans. Here, like in King, it is

unlikely that Congress intended to delegate a question of such “economic and

political significance” to the SBA. Thus, it is for this Court to determine the correct

reading of the CARES Act.

           In determining the correct reading of the CARES Act, this Court must begin

where the King Court did—with the language of the statute itself. If the statutory

language is plain, courts must enforce it according to its terms. 76 To determine

whether language is plain, courts must “read the words ‘in their context and with a

view to their place in the overall statutory scheme.’” 77 Here, reading the words of the

CARES Act in context and with a view to the Paycheck Protection Program’s place

in the overall statutory scheme, it is plain Congress did not intend to exclude chapter

11 debtors from the Paycheck Protection Program.




75
     Id.
76
     Id. (“If the statutory language is plain, we must enforce it according to its terms.”).
77
     Id. (quoting FDA v. Brown & Williamson, 529 U.S. 120, 133 (2000)).


                                                      24
             Case 8:20-ap-00330-MGW           Doc 14    Filed 06/08/20     Page 25 of 46




          Let’s start with the context of the CARES Act. When Congress passed the

CARES Act, the President had already declared a state of emergency because

COVID-19 was threatening to strain the nation’s healthcare systems; half the nation’s

states had implemented Stay-at-Home orders to “flatten the curve” in hopes of

minimizing the strain on the nation’s healthcare system; close to one million people

had already lost their jobs; and millions more (more than 20 million, as it turns out)

were about to lose theirs.

          Now let’s turn to the Paycheck Protection Program’s place in the overall

statutory scheme. In passing the CARES Act, Congress intended the Paycheck

Protection Program to (among other things) help keep American workers employed

and paid. Lest there be any doubt, Congress included the Paycheck Protection

Program (as well as the mid-size loan program) in Title I of the CARES Act, which

it named the “Keeping Workers Paid and Employed Act.” 78

          Finally, let’s consider the words of the CARES Act itself. In the CARES Act,

Congress specified minimal—yet expansive—eligibility requirements for the

Paycheck Protection Program. Under a subsection titled “Increased Eligibility for

Certain Small Businesses and Organizations,” Congress provided that any small

business concern, other business concern, nonprofit organization, veterans




78
     Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134 Stat. 281 (2020).


                                                  25
              Case 8:20-ap-00330-MGW            Doc 14   Filed 06/08/20   Page 26 of 46




organization, or Tribal business concern that has 500 employees or fewer “shall be

eligible” for a PPP Loan. 79

           And Congress specified that all an eligible borrower needs to do to apply for a

PPP Loan is to certify that the loan is necessary because of the economic uncertainty

caused by COVID-19; the proceeds will be used to retain workers and make payroll

or pay mortgage interest, lease, or utility payments; and the borrower has not or will

not receive another PPP Loan. 80 Although it could have done so, Congress chose not

to require borrowers to certify that they were not involved in a bankruptcy case when

applying for a PPP Loan. 81

           It’s also worth noting that Congress delegated the SBA Administrator’s

decision to make or approve PPP Loans to SBA lenders. 82 In delegating that

authority to SBA lenders, Congress instructed lenders to consider only two factors

when making or approving a PPP Loan: (1) Was the business operating on February

15, 2020? (2) Did the borrower have employees for whom it was paying salaries and

payroll taxes? 83 Congress did not instruct SBA lenders—who are exercising authority




79
     15 U.S.C. § 636(a)(36)(D)(i)(I) – (II).
80
     Id.at § 636(a)(36)(G)(i)(I) – (IV).
81
     Id.
82
     Id.at § 636(a)(36)(F)(ii)(I).
83
     Id.at § 636(a)(36)(F)(ii)(I) – (II)(bb).


                                                   26
             Case 8:20-ap-00330-MGW      Doc 14    Filed 06/08/20   Page 27 of 46




delegated from the SBA Administrator—to consider whether a borrower is in

bankruptcy. 84

           To recap, even though Congress specified who is eligible for PPP Loans, the

criteria lenders must consider when approving a PPP Loan, and the certifications a

borrower must make to obtain one, Congress did not disqualify chapter 11 debtors

from being eligible for PPP Loans, insist that lenders determine whether a borrower

is in bankruptcy before approving a PPP Loan, or require a borrower to certify that it

isn’t involved in a bankruptcy proceeding to obtain a PPP Loan. Congress’ silence

ought to be conclusive that Congress did not intend to exclude an entire class of

small businesses—chapter 11 debtors—from the Paycheck Protection Program.

           The SBA Administrator, however, claims Congress’ silence authorizes her to

engraft an additional eligibility requirement onto the Paycheck Protection Program. 85

Not so.

           To see why that’s not the case, consider the mid-size loan program. Unlike the

Paycheck Protection Program, which functions like a grant, the mid-size loan

program is a true loan program. Loans made under the mid-size program, unlike

those made under the Paycheck Protection Program, cannot be forgiven. For the

mid-size loan program, Congress required borrowers to certify that they are not a

debtor in bankruptcy.



84
     Id.
85
     Adv. Doc. No. 11 at 21 – 23.


                                             27
             Case 8:20-ap-00330-MGW             Doc 14      Filed 06/08/20      Page 28 of 46




          So Congress knew how to disqualify debtors from eligibility if it wanted to.

Yet it chose not to do so for PPP Loans. As the SBA Administrator concedes, when

“Congress includes particular language in one section of a statute but omits it in

another section of the same Act, it is generally presumed that Congress act[ed]

intentionally and purposely in the disparate inclusion or exclusion.” 86 Because

Congress chose not to require PPP Loan applicants to certify that they were not

involved in a bankruptcy case, this Court concludes that Congress purposely chose

not to disqualify chapter 11 debtors from the Paycheck Protection Program. 87

          That makes sense for (at least) two reasons. First, while a borrower’s status as

a debtor matters for the mid-size loan program, it does not for the Paycheck

Protection Program because PPP Loans are designed to be forgiven. Second, the

purpose of the Paycheck Protection Program was to keep American workers

employed and paid. Chapter 11 debtors need PPP Loans as much, if not more than,

other small businesses to retain workers and pay them.


86
     Adv. Doc. No. 11 at 20 (quoting Russello v. United States, 464 U.S. 16, 23 (1983)).
87
   The SBA Administrator argues that this conclusion is undermined by Congress’ recent passage of
the HEROES Act, which (among other things) makes critical-access hospitals eligible for PPP Loans
“regardless of the status of such a hospital as a debtor” in a chapter 11 case. Adv. Doc. No. 11 at 23
n.11 (citing The Heroes Act, H.R. 6800, 116th Cong., § 9001(c) (2020)). The SBA says this language
shows the House of Representatives believes additional legislation is required to make a specific
subset of borrowers—chapter 11 debtors—eligible to apply for PPP Loans. Id. That’s one way to
read that language. It’s equally, if not more, likely that the House of Representatives was clarifying
its intent that—contrary to the Supplemental Rule—chapter 11 debtors are eligible for PPP Loans.
In any event, the reference to debtors in the HEROES Act does not change the fact that in one
section of the CARES Act (the mid-size loan program), Congress required borrowers to certify they
were not involved in a bankruptcy proceeding, but in another section of the same Act (the Paycheck
Protection Program), Congress chose not to require borrowers to certify that they were not involved
in a bankruptcy proceeding.


                                                     28
             Case 8:20-ap-00330-MGW               Doc 14      Filed 06/08/20       Page 29 of 46




           By promulgating the Supplemental Rule, the SBA Administrator disqualified

chapter 11 debtors from the Paycheck Protection Program, thereby denying an entire

class of small businesses the very relief Congress intended to provide. Excluding

chapter 11 debtors from the Paycheck Protection Program conflicts with Congress’

intent in enacting the CARES Act. More important, doing so violates the CARES

Act’s plain language. The SBA Administrator therefore exceeded her authority when

she promulgated the Supplemental Rule.

                           b.       The Supplemental Rule is arbitrary and
                                    capricious.

           Even if the SBA Administrator hadn’t exceeded her authority when she

promulgated the Supplemental Rule, the Supplemental Rule is still arbitrary and

capricious. To be sure, the scope of review under the “arbitrary and capricious”

standard is narrow. 88 This Court is mindful that it is not to substitute its own

judgment for the SBA Administrator’s judgment. 89

           Rather, in reviewing whether agency action is “arbitrary and capricious,” this

Court is limited to considering whether the SBA Administrator considered the

relevant factors when promulgating the Supplemental Rule and whether her decision

to exclude chapter 11 debtors from the Paycheck Protection Program was a clear




88
     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
89
  Id.; see also Alabama-Tombigbee Rivers Coal. v. Kempthorne, 477 F.3d 1250, 1254 (11th Cir. 2007)
(citing Motor Vehicle Mfrs. Ass’n of U.S., 463 U.S. at 43).


                                                       29
          Case 8:20-ap-00330-MGW             Doc 14      Filed 06/08/20      Page 30 of 46




error of judgment. 90 Under this standard of review, the Supplemental Rule is

“arbitrary and capricious” if:

            • the SBA Administrator relied on factors that Congress did
              not intend her to consider;
            • the SBA Administrator failed to consider an important
              aspect of the problem;
            • the SBA Administrator’s explanation for her decision runs
              counter to the evidence before the agency; or
            • the SBA Administrator’s explanation is so implausible that
              it could not be ascribed to a difference in view or the
              product of agency expertise.

        Here, the SBA Administrator’s decision to exclude chapter 11 debtors from the

Paycheck Protection Program is based on her determination that “debtors in

bankruptcy would present an unacceptably high risk of an unauthorized use of funds

or non-repayment of unforgiven loans.”91 Putting aside that the basis for the SBA

Administrator’s determination is unclear, the Court concludes that she relied on

factors Congress had not intended her to consider and failed to consider important

aspects of the problem—not to mention her decision is counter to the evidence

before the SBA.




90
  Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43 (“In reviewing [an agency’s] explanation, we must
‘consider whether the decision was based on a consideration of the relevant factors and whether
there has been a clear error of judgment.’”) (quoting Bowman Transp. Inc. v. Arkansas-Best Freight Sys.,
419 U.S. 281, 285 (1974)).
91
  Business Loan Program Temporary Changes; Paycheck Protection Program—Requirements—
Promissory Notes, Authorization, Affiliation, and Eligibility, 85 Fed. Reg. 23450, 23,451 (Apr. 28,
2020) (to be codified at 13 C.F.R. pts. 120 and 121).


                                                   30
             Case 8:20-ap-00330-MGW     Doc 14   Filed 06/08/20   Page 31 of 46




                               i.   Congress did not intend for the
                                    SBA Administrator to focus on
                                    collectability.

          The SBA Administrator relies on 15 U.S.C. § 636(a)(6) as a talisman to ward

off any claim she exceeded her statutory authority. Section 636(a)(6) mandates that

“[a]ll loans made under this subsection shall be of such sound value or so secured as

to reasonably reassure repayment.” 92 Because § 636(a)(6) requires loans to be of

“sound value,” the SBA Administrator insists she is authorized to disqualify chapter

11 debtors from the Paycheck Protection Program. 93

          But that argument ignores the very nature of the Paycheck Protection

Program. Under the Paycheck Protection Program, PPP Loans are structured so that

they don’t have to be repaid. For a loan to be forgiven, all a borrower has to do is use

the loan proceeds for payroll or mortgage interest, lease, or utility payments. Because

PPP Loans are designed to be forgiven, Congress did not intend for the SBA

Administrator to focus on collectability.

          In fact, Congress delineated the two “underwriting” factors SBA lenders (who

are exercising authority delegated from the SBA Administrator to make and approve

loans) should consider when making PPP Loans. Neither factor has anything to do

with collectability—much less whether a borrower is in bankruptcy. By taking into




92
     15 U.S.C. § 636(a)(6).
93
     Adv. Doc. No. 11 at 25.


                                            31
         Case 8:20-ap-00330-MGW         Doc 14    Filed 06/08/20    Page 32 of 46




account a borrower’s status as a chapter 11 debtor, the SBA Administrator has

considered a factor Congress did not intend her to consider.

       One final note: it’s hard not to notice the SBA talking out of both sides of its

mouth when it comes to its obligations under § 636(a)(6). On the one hand, the SBA

tries to convince the Court that the Paycheck Protection Program’s generous loan

forgiveness features has done nothing to displace § 636(a)(6)’s general mandate to

ensure loans made under § 7(a) of the Small Business Act, where the Paycheck

Protection Program is housed, are of sound value. On the other hand, the SBA

Administrator has excused SBA lenders from complying with 13 C.F.R. § 120.150,

which enumerates the factors the SBA considers to ensure that any loan made under

§ 7(a) is of “sound value.” 94 In reality, the SBA Administrator’s reliance on §

636(a)(6) is an after-the-fact justification for an arbitrary and capricious rule.

                            ii.    The SBA Administrator failed to
                                   consider protections afforded by the
                                   chapter 11 bankruptcy process.

       Not only did the SBA Administrator consider factors she shouldn’t have, she

also failed to consider factors she should have. Recall that the Supplemental Rule is

premised entirely on the SBA Administrator’s determination that debtors pose an

unacceptably high risk of using PPP Loan proceeds for noncovered expenses, as well

as an unacceptably high risk of nonpayment if the PPP Loan is not forgiven. Yet, in



94
  Business Loan Program Temporary Changes; Paycheck Protection Program, 85 C.F.R. 20,811,
20,812 (Apr. 15, 2020) (to be codified at 13 C.F.R. pt. 120).


                                             32
             Case 8:20-ap-00330-MGW            Doc 14      Filed 06/08/20      Page 33 of 46




making that determination, the SBA Administrator failed to consider an important

aspect of the problem: how chapter 11 bankruptcy functions.

           Begin with the policy behind chapter 11 bankruptcy. The policy of chapter 11

is to provide a forum where troubled businesses can rehabilitate. 95 “Chapter 11

embodies a policy that it is generally preferable to enable a debtor to continue to

operate and to reorganize or sell its business as a going concern rather than simply to

liquidate a troubled business.”96 Continued operation of a business is preferable to

liquidation not only because it preserves going-concern value, but because it “can

save the jobs of employees and the tax base of communities, and generally reduce the

upheaval that can result from termination of a business.” 97 The SBA Administrator

failed to consider that chapter 11 bankruptcy and the Paycheck Protection Program

share the same policy goal: keeping American workers employed and paid.

           Now let’s turn to specific Bankruptcy Code provisions that would eliminate

the “unacceptably high risk” that a chapter 11 debtor would use PPP Loan proceeds

for noncovered expenses. As a starting point, Bankruptcy Code § 364 bars a debtor




95
  NLRB v. Bildisco & Bildisco, 465 U.S. 513, 527 (1984); see also In re Paris Indus. Corp., 106 B.R. 339,
341 (Bankr. D. Maine 1989) (“The Bankruptcy Code embodies a governmental policy favoring
reorganization and a fresh start.”).
96
     7 Collier on Bankruptcy ¶ 1100.01 (Matthew Bender & Co. 16th ed.).
97
     Id.


                                                    33
             Case 8:20-ap-00330-MGW            Doc 14      Filed 06/08/20     Page 34 of 46




from borrowing money outside the ordinary course of business—such as obtaining a

PPP Loan—without court approval. 98

          Before a bankruptcy court can allow a debtor to borrow money outside the

ordinary course of business, the debtor must give notice to interested parties in the

case, who have a right to object to the proposed financing. 99 If the bankruptcy court

is inclined to allow the debtor to borrow money, it can impose conditions on the

debtor doing so. In addition to restricting the debtor’s use of the loan proceeds to

paying expenses set forth in an approved budget, those conditions can also include

requiring the chapter 11 debtor to disclose to the Court and creditors what the loan

proceeds were used for.

          What’s more, on top of any narrowly tailored reporting requirements the court

may impose when approving a postpetition loan, chapter 11 debtors in general are

required to file monthly operating reports. 100 Those reports, which detail a debtor’s

receipts and disbursements, are scrubbed by skilled professionals at the U.S. Trustee’s




98
     11 U.S.C. § 364(b).
99
     Id. (providing that court may authorize postpetition financing “after notice and a hearing”).
100
   11 U.S.C. § 1106(a)(1); see also Fed. R. Bankr. P. 2015. Bankruptcy Code § 1106(a)(1) incorporates
Bankruptcy Code § 704(a)(8), which requires a debtor in possession operating a business to file
periodic reports and summaries of the business’ operations, including a statement of receipts and
disbursements. The monthly operating reports allow a bankruptcy court and parties in interest to
ascertain (among other things) whether a debtor in possession is grossly mismanaging the
bankruptcy estate, violating cash collateral or other court order, or engaging in unauthorized
disposition of estate assets. Procedures for Completing Uniform Periodic Reports in Non-Small
Business Cases Filed Under Chapter 11 of Title 11, 79 Fed. Reg. 66,659, 66,660 (Nov. 10, 2014) (to
be codified at 28 C.F.R. pt. 58).


                                                    34
          Case 8:20-ap-00330-MGW            Doc 14      Filed 06/08/20     Page 35 of 46




Office. And because they are filed electronically, the monthly operating reports can

be scrutinized by creditors in the case.

       So the SBA Administrator has failed to consider that by restricting a debtor’s

use of PPP Loan proceeds to covered expenses and subjecting the debtor’s use of the

funds to scrutiny by creditors and the U.S. Trustee, bankruptcy courts can reduce the

risk that a chapter 11 debtor will use PPP Loan proceeds for noncovered expenses.

       Last, consider the extra protections afforded to lenders who loan money to

debtors postpetition, which greatly reduce the risk of nonpayment. If a bankruptcy

court approves a debtor’s postpetition financing motion, the lender is entitled to an

administrative expense claim under Bankruptcy Code § 503(b)(1). 101 Administrative

expense claims—such as one for a PPP Loan—must be paid in full by the effective

date of confirmation. The SBA Administrator therefore failed to consider that the

Bankruptcy Code would give priority to repayment of PPP Loans made to chapter

11 debtors (to the extend funds were used for noncovered expenses).

                               iii.    The SBA’s explanation runs counter
                                       to the evidence before the agency.

       Imagine Gateway Radiology was not in chapter 11 bankruptcy. In that

hypothetical world, Hypothetical Gateway Radiology would apply to the Credit

Union for a PPP Loan by filling out a two-page application in which it would answer




  11 U.S.C. § 364(b) (“The court, after notice and a hearing, may authorize the trustee to obtain
101

unsecured credit or to incur unsecured debt other than under subsection (a) of this section, allowable
under section 503(b)(1) of this title as an administrative expense”).


                                                 35
          Case 8:20-ap-00330-MGW        Doc 14    Filed 06/08/20   Page 36 of 46




eight questions (none of which have to do with creditworthiness); disclose the

number of employees it has, its average monthly payroll, and its loan request; and

check a box indicating how it intends to use the funds (payroll, lease or mortgage

interest, utilities, or other).

       Hypothetical Gateway Radiology would have also had to certify that it was

operating on February 15, 2020; it had employees for whom it was paying salaries

and payroll taxes; it needs the loan because of the economic uncertainty caused by

COVID-19; it will use the loan proceeds for covered expenses; it will provide

documentation showing it used the loan for covered expenses; it understands the

loan will be forgiven if it is used for covered expenses (though nonpayroll expenses

can only account for 25% of the forgiven amount); and it has not and will not seek

another PPP Loan.

       After confirming receipt of the certifications, the information demonstrating

Hypothetical Gateway Radiology had employees, and the dollar amount of

Hypothetical Gateway Radiology’s payroll, the Credit Union would have then

approved the loan. In the hypothetical world, the Credit Union would have done no

investigation of Hypothetical Gateway Radiology’s creditworthiness, its ability to

repay the loan, or what it intended to use the PPP Loan for.

       And once the PPP Loan was approved, the Credit Union would not truly

monitor how Hypothetical Gateway Radiology used the money. Instead, the Credit

Union would rely on the carrot-and-stick approach Congress provided to ensure

repayment: the carrot, of course, is that the loan will be forgiven if it is used for

                                            36
             Case 8:20-ap-00330-MGW          Doc 14      Filed 06/08/20      Page 37 of 46




covered expenses; the “stick” is that Hypothetical Gateway Radiology would have to

repay the loan if it was not used for covered expenses.

          Sure, Hypothetical Gateway Radiology would be required to provide the

Credit Union documentation showing it used the loan proceeds for covered expenses.

But the Credit Union would not need to verify the documentation so long as

Hypothetical Gateway Radiology attested that it verified the payments it made were

for eligible costs. 102

          Now let’s see how that story is playing out in the real world, where Gateway

Radiology is in chapter 11 bankruptcy. Unlike a non-debtor, who can take out a PPP

Loan with little to no oversight, Gateway Radiology had to first ask for this Court’s

approval, even though the PPP Loan had already been approved.

          In seeking this Court’s approval, Gateway Radiology (like a typical debtor

seeking a PPP Loan) had to attach a copy of its loan application, along with a

proposed budget detailing how it intends to use the loan proceeds.103 According to its

budget, Gateway Radiology proposes to use $445,000 of the $527,710 in loan

proceeds for payroll, while the remaining $82,710 will be used for rent, health

insurance premiums, and utilities—all of which are covered expenses. Unlike




  Business Loan Program Temporary Changes; Paycheck Protection Program, 85 Fed. Reg. 20,811,
102

20,815 (Apr. 15, 2020) (to be codified at 13 C.F.R. pt. 120) (“The lender does not need to conduct
any verification if the borrower submits documentation supporting its request for loan forgiveness
and attests that it has accurately verified the payments for eligible costs. The Administrator will hold
harmless any lender that relies on such borrower documents and attestation from a borrower.”).
103
      Doc. No. 238; Adv. Doc. No. 3.


                                                  37
          Case 8:20-ap-00330-MGW      Doc 14    Filed 06/08/20   Page 38 of 46




Hypothetical Gateway Radiology, whose certification that it would use the loan for

covered expenses was given only a perfunctory review by the Credit Union, the real

Gateway Radiology’s intention to use the PPP Loan for covered expenses is

scrutinized by creditors, the U.S. Trustee, and (most important) the Court.

      If any creditor doubts that the loan will be used for covered expenses, it has

the right to object to the proposed PPP Loan. Indeed, one creditor has already done

so. Philips Healthcare, one of the major creditors in this case, contends that unless

this Court determines that the proposed PPP Loan is eligible for loan forgiveness and

will be used for covered expenses, the Court should deny the motion because

Gateway Radiology hasn’t showed why the funds are necessary or how they will be

repaid.

      In effect, Philips Healthcare has raised the same concerns the SBA

Administrator raised in her Supplemental Rule. Philips Healthcare wants to make

sure that the loan proceeds are used for covered expenses and, if not, that Gateway

Radiology can repay the loan. Outside bankruptcy there would be no one to raise

those issues. Because Gateway Radiology is in bankruptcy, however, this Court can

consider and address both those concerns.

      To ensure that the loan proceeds are used for covered expenses, the Court can

(if it approves the loan) order Gateway Radiology to use the proceeds only for

payroll, health insurance, rent, and utilities. The Court can also require Gateway

Radiology to file reports with supporting documentation so the Court and interested

parties can verify that Gateway Radiology is using the loan proceeds for covered

                                          38
          Case 8:20-ap-00330-MGW           Doc 14     Filed 06/08/20      Page 39 of 46




expenses. This would be in addition to the Debtor’s monthly operating reports,

which would also show what the loan proceeds were being used for.

       Outside bankruptcy, the Credit Union could rely on Hypothetical Gateway

Radiology’s attestation that it used the proceeds for covered expenses. Because

Gateway Radiology is in bankruptcy, however, there will be, as one court aptly put it,

a hundred-eyed Argus watching how Gateway Radiology uses the money. 104

       What happens if the hundred-eyed Argus spots Gateway Radiology using the

loan proceeds for noncovered expenses? Outside bankruptcy, there would be nothing

anyone could do about it. The loan would simply be subject to repayment. Of course,

there would be no way to know if Hypothetical Gateway Radiology could repay the

loan since there was no underwriting. Because the real Gateway Radiology is in

bankruptcy, the Court can take steps to minimize the amount that will not be

forgiven and increase the chances that the unforgiven amounts are repaid.

       The Court can minimize the amount that has to be repaid by turning off the

spigot as soon as the proceeds start flowing out for noncovered expenses. Whereas

outside bankruptcy, the “stick” to prevent a non-debtor from using a PPP Loan for

noncovered expenses is that the money has to be repaid. Inside bankruptcy, the

“stick” is not just that the loan has to be paid—the “stick” also includes possible

contempt or other sanctions for violating a court order barring a debtor from using



  In re Roman Catholic Church of Archdiocese of Santa Fe, ___ B.R. ___, 2020 WL 2096113, at *6
104

(Bankr. D. N.M. May 1, 2020) (“In short, the chapter 11 bankruptcy system is a hundred-eyed
Argus.”).


                                                39
             Case 8:20-ap-00330-MGW             Doc 14      Filed 06/08/20      Page 40 of 46




PPP Loan proceeds for noncovered expenses. Putting that aside, once the amount

that must be repaid has been minimized, the Court can increase the chances it will be

repaid by according the amount owed administrative expense status, which means it

gets paid before other unsecured claims.

           Having compared the safeguards in place for PPP Loans made to a chapter 11

debtor with the lack of any similar safeguards for PPP Loans to non-debtors, the

Court cannot find any rational connection between the evidence before the SBA and

the SBA’s Supplemental Rule. Quite the opposite: to the extent that the SBA

Administrator was concerned about PPP Loans being used for noncovered expenses

or not being repaid, her Supplemental Rule is “illogical on its own terms.” When

agency action is “illogical on its own terms,” as is the case here, the agency action is

arbitrary and capricious. 105

                   2.      Unless an injunction is issued, Gateway
                           Radiology will suffer irreparable harm.

           In its motion for temporary injunction, Gateway Radiology alleges that it has

seen a 55 – 60% decrease in patient volume at its outpatient imaging, diagnostic, and

interventional radiology center since the start of the COVID-19 pandemic; that it

needs the PPP Loan to shore up its finances so that it can continue serving the




105
      Am. Fed’n. of Gov’t Emps. v. Fed. Labor Relations Auth., 470 F.3d 375, 381 (D.C. 2006).


                                                     40
             Case 8:20-ap-00330-MGW           Doc 14      Filed 06/08/20      Page 41 of 46




community as a front-line medical services provider during the pandemic; and

without the PPP Loan, it may not survive as a going concern. 106

           The SBA suggests that such a “meager showing is purely speculative, and in no

way imminent.” 107 The Court is unpersuaded that the harm is as speculative and

remote as the SBA cavalierly suggests. In any event, the SBA’s argument is

misplaced: to prove irreparable harm, Gateway Radiology need not prove that it will

go out of business if it doesn’t get the PPP Loan. To establish irreparable harm,

Gateway Radiology must show that remedies at law—such as money damages—are

inadequate. 108

           Here, Gateway Radiology cannot be compensated by money damages. Under

the Paycheck Protection Program, Gateway Radiology is eligible for more than

$500,000 in financing that is designed to—and almost certainly will be—forgiven.

But funding under the Paycheck Protection Program, as the SBA has acknowledged,

is “first-come, first-served.” 109 If the Court does not enjoin the Supplemental Rule,

the funding allocated to Gateway Radiology will be used for a PPP Loan to another

borrower.




106
      Adv. Doc. No. 3 at ¶ 29(b).
107
      Adv. Doc. No. 11 at 28.
108
   Council v. Dep’t of Veterans Affairs, 2010 WL 98984, at *3 (M.D. Fla. Jan. 6, 2010) (citing Ebay, Inc.
v. MercExchange, LLC, 547 U.S. 388, 391 (2006)).

  Business Loan Program Temporary Changes; Paycheck Protection Program, 85 Fed. Reg. 20,811,
109

20,813 (Apr. 15, 2020) (to be codified at 13 C.F.R. pt. 120).


                                                   41
          Case 8:20-ap-00330-MGW       Doc 14    Filed 06/08/20   Page 42 of 46




        By the time it is determined that debtors are eligible for PPP Loans, all the

Paycheck Protection Program funding will be gone. And Gateway Radiology will not

have access to another $500,000 in funding that basically functions like a grant. That

is classic irreparable harm.

              3.     The harm Gateway Radiology will suffer if no
                     injunction is issued far outweighs any harm the
                     SBA will suffer if an injunction is issued.

        In its opposition, the SBA Administrator does not bother arguing that the SBA

will suffer any harm if the Court enjoins her from enforcing the Supplemental

Rule—much less that any harm it will suffer will outweigh the harm Gateway

Radiology will suffer if the Court does not enjoin her from enforcing the

Supplemental Rule. Presumably that’s because it’s unlikely the SBA will suffer any

harm.

        Admittedly, the SBA has a theoretical risk of harm. If Gateway Radiology

does not use the PPP Loan for covered expenses, the PPP Loan will not be forgiven,

which means what is essentially a grant will convert to a loan. If Gateway Radiology

is unable to repay any unforgiven amounts, the SBA will be on the hook for the

unpaid balance (which, theoretically, could be the entire $527,710). That risk,

however, can be mitigated—basically to zero.

        As the Court has already pointed out, it must first approve the PPP Loan. As

part of the approval process, creditors and the U.S. Trustee have an opportunity to

object if there is reason to believe Gateway Radiology will not use the PPP Loan



                                            42
             Case 8:20-ap-00330-MGW       Doc 14   Filed 06/08/20   Page 43 of 46




proceeds for covered expenses or if Gateway Radiology does not have the ability to

repay the loan in the unlikely event it is not forgiven. To ensure that Gateway

Radiology uses the PPP Loan for covered expenses, the Court can order Gateway

Radiology to restrict its use of funds to covered expenses. And to increase the

likelihood that any unforgiven amount will be repaid, the Court can award the Credit

Union an administrative expense for any noncovered expenses. All of this will be

overseen by the hundred-eyed Argus.

          Thus, it’s unlikely the SBA will suffer any harm. To the extent it does, that

harm would be far outweighed by the harm Gateway Radiology will suffer if the

Court does not enjoin the SBA from enforcing the Supplemental Rule (at least to the

extent it disqualifies Gateway Radiology from the Paycheck Protection Program).

                  4.      Enjoining the SBA Administrator from
                          disqualifying debtors from the Paycheck
                          Protection Program will further Congress’
                          objective in passing the CARES Act.

          The SBA contends that enjoining the Supplemental Rule would disserve the

public interest because the proposed injunction would: (1) short-circuit the rapidly

evolving political and administrative landscape in response to COVID-19; (2)

substitute Gateway Radiology’s preferred policy for the SBA’s stated policy; and (3)

“throw a wrench into policymakers’ evolving responses to COVID-19.” 110




110
      Doc. No. 11 at 29 – 30.


                                              43
             Case 8:20-ap-00330-MGW           Doc 14    Filed 06/08/20     Page 44 of 46




          Throw a wrench into policymakers’ evolving responses? It’s hard not to be

flabbergasted by the SBA Administrator’s (pardon the banal expression) “through the

looking glass” approach to promoting the public interest: in what world does

disqualifying an entire class of troubled small businesses—perhaps those who need it

the most—from obtaining grants to pay employees so their workers don’t lose their

jobs somehow promote the public interest, but ensuring that the $349 billion in relief

flows to those who need it the most constitute “throwing a wrench” into Congress’

response to COVID-19?

          Congress passed the CARES Act “[t]o provide emergency assistance . . . for

individuals, families, and businesses affected by the 2020 coronavirus pandemic.” 111

In doing so, Congress created the Paycheck Protection Program, which basically

provides $349 billion in grants so small businesses can pay their employees, and

made sure as many small businesses were eligible for the grants as possible. By

enjoining the Supplemental Rule, at least to the extent it disqualifies Gateway

Radiology from the Paycheck Protection Program, the injunction would be

promoting the public interest by giving effect to Congress’ intent. Far from throwing

a wrench into Congress’ response to COVID-19, the Court would be preventing the

SBA from inexplicably doing so.




111
      Coronavirus Aid, Relief, and Economic Security Act, S. 3548, 116th Cong. (2020).


                                                  44
             Case 8:20-ap-00330-MGW                 Doc 14   Filed 06/08/20   Page 45 of 46




III. CONCLUSION
           “When an administrative agency sets policy, it must provide a reasoned

explanation for its action. That is not a high bar, but it is an unwavering one.”112 It is

up to this Court to ensure that the SBA Administrator has cleared that bar by

engaging in reasoned decision-making.” 113

           The SBA Administrator’s decision-making here was anything but reasoned.

Although Congress chose to require mid-size businesses to certify they were not in

bankruptcy to participate in the mid-size loan program, it chose not to impose a

similar requirement on small businesses wanting to participate in the Paycheck

Protection Program.

           The SBA Administrator concedes that when Congress knows how to say

something but chooses not to, its silence is controlling.” 114 But rather than treating

Congress’ silence as controlling, the SBA treats it as a dog whistle to exclude chapter

11 debtors from the Paycheck Protection Program because of the supposed

unacceptably high risk that PPP Loans will be not be forgiven or collectable.

           Any reasonable person would see that Congress was not concerned about

collectability. PPP Loans are designed to be forgiven, which is why Congress and the



112
      Judulang v. Holder, 565 U.S. 42, 45 (2011).
113
   Id. at 53 (“[C]ourts retain a role, and an important one, in ensuring that agencies have engaged in
reasoned decisionmaking.”)

  CBS Inc. v. PrimteTime24 Joint Venture, 245 F.3d 1217, 1226 (11th Cir. 2001) (internal quotations
114

omitted) (quoting Griffith v. United States (In re Griffith), 206 F.3d 1389, 1394 (11th Cir. 2000)).


                                                       45
         Case 8:20-ap-00330-MGW       Doc 14   Filed 06/08/20   Page 46 of 46




SBA have dispensed with traditional underwriting requirements. And in any event,

the chapter 11 process makes it more—not less—likely chapter 11 debtors would use

PPP Loans for covered expenses, in which case the loans would be forgiven. Thus,

the SBA Administrator’s explanation for the Supplemental Rule is contrary to the

evidence before her.

       Although the bar for agency action is not a high one, the SBA Administrator

failed to clear it here. This Court will therefore enjoin the SBA Administrator from

enforcing the Supplemental Rule to the extent it disqualifies Gateway Radiology

from participating in the Paycheck Protection Program.



Attorney Joel Aresty is directed to serve a copy of this Memorandum Opinion on
interested parties who are non-CM/ECF users and file a proof of service within
three days of entry of this Memorandum Opinion.


Joel M. Aresty, Esq.
Joel M. Aresty P.A.
   Counsel for the Debtor

Christopher J. Emden
  Counsel for Jovita Carranza,
  in her capacity as
  Administrator for the U.S. Small
  Business Administration




                                          46
